Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
1. The Applicant’s response to the office action filed on October 11, 2021 is acknowledged.
                                               Status of the Application
2. Claims 1-21 are pending under examination. Claims 22-26 were withdrawn previously for being drawn to nonelected group. The Applicant’s arguments and the amendment have been fully considered and found persuasive for the reasons that follow.
Response to Arguments:
3. The objection to the informalities has been withdrawn in view of the amendment.
4. The rejection of claim 4 under 35 USC 112 second paragraph has been withdrawn in view of the amendment.
5. The rejection of claims 1-21 under 35 USC 103 as being unpatentable over Fan et al. in view of Lambowitz et al. has been withdrawn in view of the persuasive arguments.
6. The rejection of claims 1-21 under obviousness double patenting has been withdrawn in view of the persuasive arguments.
                                New Rejections necessitated by IDS with fee
Claim Rejections - 35 USC § 103
7.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2016/0312276: cited in IDS filed on 10/14/2021) in view of Dunne et al. (WO 2017/087873 cited in IDS filed on 10/14/2021).
     Fu et al. teach a method of claim 1-9, for labelling nucleic acid targets in a sample,
comprising:
    contacting copies of a nucleic acid target with a plurality of oligonucleotide
barcodes, wherein each oligonucleotide barcode comprises a molecular label and a
target binding region capable of hybridizing to the nucleic acid target (para 0004-0005, 0007, 0010, 0012-0014, 0186, 0239);
  extending the plurality of oligonucleotide barcodes hybridized to the copies of the
nucleic acid target in the presence of a reverse transcriptase comprising the target-
binding region, or a portion thereof, and a template switching oligonucleotide, to generate a plurality of barcoded nucleic acid molecules each comprising a sequence 
  hybridizing the complement of the target-binding region of each barcoded nucleic
acid molecule with the target-binding region of:(i) an oligonucleotide barcode of the
plurality of oligonucleotide barcodes,(ii) the barcoded nucleic acid molecule itself,
and/or (iii) a different barcoded nucleic acid molecule of the plurality of barcoded nucleic
acid molecules; and extending 3’-ends of the plurality of barcoded nucleic acid
molecules to generate a plurality of extended barcoded nucleic acid molecules each
comprising the first molecular label and a second molecular label (para 0007, 0010, 0012-0014, 0186-0195, 0239-0246); 
  amplifying the plurality of extended barcoded nucleic acid molecules to generate
a plurality of single-labeled nucleic acid molecules each comprising the first molecular
label or the second molecular label (para 0007, 0010, 0012-0014, 0186-0195, 0239-0252); and
determining the copy number of the nucleic acid target in the sample based on the
number of second molecular labels with distinct sequences associated with the plurality
of single-labeled nucleic acid molecules (para 0007, 0010, 0012, 0186-0195, 0239-0252).
  With reference to claim 10, Fu et al. teach that wherein the extended barcoded
nucleic acid molecules each comprise the first molecular label, the second molecular
label, the target-binding region, and the complement of the target-binding region (para 0010, 0186-0195, 0239).

comprises a gene-specific sequence, and/or a poly(dT) sequence (para 0010, 0169-0170, 0186-0195, 0239).
       With reference to claim 12, Fu et al. teach that wherein hybridizing the complement of the target-binding region of a barcoded nucleic acid molecule with the target-binding region of the barcoded nucleic acid molecule itself comprises intramolecular hybridization of the target-binding region and the complement of the target-binding region within a barcoded nucleic acid molecule to form a stem loop (para 0186-0195, 0245). 
      With reference to claim 14, Fu et al. teach that wherein the sample comprises a
single cell (para 0007, 0156, 0166-0167).
  With reference to claim 15, Fu et al. teach that wherein the single cell is a B cell,
a T cell, or a circulating tumor cell (para 0156, 0166-0167).
With reference to claim 16, Fu et al. teach that wherein amplifying the plurality of
extended barcoded nucleic acid molecules to generate a plurality of single-labeled
nucleic acid molecules comprises using a primer capable of hybridizing to the first
universal sequence, or a complement thereof, and an amplification primer (para 0010, 0012-0014, 0239).
     With reference to claim 17, Fu  et al. teach wherein the amplification primer is a
target-specific primer specifically hybridizes to an immune receptor, a constant region of
an immune receptor, a variable region of an immune receptor, a diversity region of an
immune receptor, and/or the junction of a variable region and diversity region of an
immune receptor (0095-0097).

barcodes is associated with a solid support (para 0010, 0012-0014).
    With reference to claim 19, Fu teach that wherein the plurality of oligonucleotide
barcodes associated with the same solid support each comprises an identical sample
label, and/or the plurality of oligonucleotide barcodes associated with different solid
supports comprise different cell labels (para 0101).
     With reference to claim 20, Fu et al. teach that wherein at least one of the plurality
of oligonucleotide barcodes is immobilized on, partially immobilized on, enclosed in, or
partially enclosed in the solid support (para 0141-0144).
   With reference to claim 21, Fu et al. teach that wherein the solid support is a
sepharose bead, a streptavidin bead, an agarose bead, a magnetic bead, a conjugated
bead, a protein A conjugated bead, a protein G conjugated bead, a protein A/G
conjugated bead, a protein L conjugated bead, an oligo(dT) conjugated bead, a silica
bead, a silica-like bead, a hydrogel bead, an anti-biotin microbead, an anti-fluorochrome
microbead, or any combination thereof (para 0135-0147).
        Although Fu et al. teach template switching (para 0010, 0239), however, Fu et al. did not specifically teach template switch oligonucleotide comprising target binding region.
        With reference to claims 1, 13, Dunne et al. teach a method for barcoding and detection of target nucleic acid wherein the method comprises reverse transcribing a nucleic acid with and a reverse transcriptase in the presence of a template switch oligonucleotide (TSO) comprising target binding sequence at 5’ tail region and a poly-G region at 3’ end, wherein TSO binds to the target binding sequence and acts as 
          It would have been a prima facie obvious to one of the ordinary person skilled in
the art before the effective filling date of the invention to modify the method as taught by
Fu et al. with the template switch oligonucleotide comprising a target binding sequence as taught by Dunne et al. to improve the method for detecting plurality of barcoded nucleic acids in a sample. The ordinary person skilled in the art would have motivated to combine the references and have a reasonable expectation of success that the combination would improve the specificity of the method because Dunne et al. explicitly taught use of template switch oligonucleotide having target binding region, acts as template switching and also as a template switching primer to allow further extension of the target nucleic acid (page 33, line 19-29, page 38, line 11-30) and such a modification of the method is considered obvious over the cited prior art. 
                                                            Conclusion
          No claims are allowable.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 10/14/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637